DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Regarding claim 1, the limitation “formed by using rubber body” in lines 4-5, 9, 22, 26 and 28 is not clear. It is not clear if the limitation is referring to a material of a body or a structural feature of the body.
The limitation “wherein the outer circumference portion a size in a diameter direction” is unclear. It is not clear what is encompassed by “the outer circumference portion a size”.
Claim 1 recites the limitation "the orifice" in lines 18-19.  There is insufficient antecedent basis for this limitation in the claim. An orifice is not defined until lines 23-25.
Regarding claim 2, the limitation “wherein the first valve portion and the facing surface mutually separate in a state before vibration is input” is not clear.  It is not clear if the recited valve portion and surface separate from one another in an active motion or movement or, if they are separate in sense of non-contact under a certain pressure condition. 
Regarding claim 4, the limitation “wherein the second valve portion faces to a pair of the facing surfaces in the axis direction” is not clear.  It is not clear if “a pair of the facing surfaces” is the same “pair of facing surfaces” earlier defined in claim 1 or if they are a new pair of “the pair of the facing surfaces”.
Regarding claim 8, the limitation “wherein a size in the axis direction of the outer circumference portion is formed constant in an area where the first valve portion and the second valve portion are not formed” is not clear.  It is not clear what is required by a size formed constant.  It is unclear how a size could not be constant. In this instance the portion of the disk that is not the valves has a size, it is not clear how it is constant or not constant.  It is unclear how “constant’ has been defined.
Regarding claim 9, the limitation “a flow path width of the leak flow path is formed narrower as going to the inner side in the diameter direction” is unclear.  it is not clear what is encompassed by “narrower”.  What is the width narrower than?  Does the claim intend to recite that the structural width of the flow path narrows in direction radially inward?


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12 are rejected under 35 U.S.C. 102a1 as being anticipated by Muramatsu et al. (US-20060220287).
	Regarding claim 1, Muramatsu et al. discloses a first mounting member (18); a cylindrical second mounting member (at least one or all of 42/48/44/46/14); a vibration isolation body (16) formed by using rubber elastic body (fig 1), the vibration isolation body (16) connecting the first mounting member (18) and the second mounting member (at least one or all of 42/48/44/46/14) so as to block an opening portion at one end side of the second mounting member in an axis direction (fig 1, paragraph 46); a diaphragm (40) formed by using rubber elastic body, blocking an opening portion at another end side of the second mounting member in the axis direction (fig 1, paragraph 46); a partition member (50) retained within an inner circumference side of the second mounting member between the diaphragm (40) and the vibration isolation body (paragraphs 47-51), the partition member partitioning a first liquid chamber (68) at a side of the vibration isolation body (16) and a second liquid chamber (70) at a side of the diaphragm (40 and at least paragraphs 47-51); an orifice  portion(at least one or all of, and at or near 72/74/76/60/66) formed in the partition member, the orifice communicating the first liquid chamber (68) and the second liquid chamber (70); and a disc-shaped elastic movable body (80/98) stored in the partition member and formed by using rubber elastic body (fig 1-2); wherein the orifice portion is constituted from at least a first orifice (72) and a second orifice (60/66) resonating with higher frequency than the first orifice (at least paragraph 62), wherein the elastic movable body has a retained portion (58/64) constituting a part of an inner circumference side in the elastic movable body (fig 1), the retained portion retained in the partition member (50), an outer circumference portion (at or near 94)/88) protruded to an outer side in a diameter direction from the retained portion (58/64) and arranged in a flow path (84) of the second orifice and a first valve portion (88/100) protruded to both sides in the axis direction (figs 1 and 2, angle B) from an outer circumference end side of the outer circumference portion (figs 1 and 2), wherein a circumference wall surface (52/54 at or near 84) facing to the first valve portion (88) in the diameter direction and forming a flow path (84) with the first valve portion is formed in the second orifice (fig 1), wherein in the outer circumference portion a size (94) in the diameter direction is set larger than a size in the axis direction (at least from 82 to 94), wherein a pair of facing surfaces (78 and at least the facing inner sides of 52 and 54 at or near 88/84) protruded from the circumference wall surface to an inner side in the diameter direction (fig 1, at least the facing inner sides of 52 and 54 at or near 88/84), the facing surfaces facing to the first valve portion (88) at both sides in the axis direction (figs 1 and 2), are formed in the second orifice (fig 1), and wherein a communication state and a blocking state of the second orifice is switched based on that the first valve portion contacts with or separates from the facing surfaces (at least paragraph 62).
Regarding claim 2, Muramatsu et al. discloses wherein the first valve portion (88/100) and the facing surface mutually separate in a state before vibration is input (at least at rest, fig 1), the liquid-filled vibration isolator further comprising: a leak flow path (90/96/104) formed in at least one of the first valve portion or the facing surface (figs 1 and 2, portion of 80), the leak flow path maintaining the communication state of the second orifice in a case that the first valve portion contacts with the facing surface when vibration with a first predetermined amplitude is input (90/96/104, paragraph 65, line 28-end and paragraph 67).
Regarding claim 3, Muramatsu et al. discloses wherein the leak flow path (90/96) is constituted so as to be able to be blocked by the first valve portion when vibration with a second amplitude larger than the first amplitude is input (at least paragraph 62, lines 1-17).
Regarding claim 4, Muramatsu et al. discloses wherein the elastic movable body (80/98) has a second valve portion (at least second rib 100 fig 2) formed in an inner circumference side than the first valve  portion (fig 2, 88) and protruded in both sides in the axis direction from the outer circumference portion (fig 2, paragraph 76), wherein the second valve portion faces to a pair of the facing surfaces in the axis direction (78 and at least the facing inner sides of 52 and 54), and wherein a facing clearance of the second valve portion (fig 2, 102 and/or at least the apex of 100) and the facing surface is formed wider than a facing clearance (at least a downward sloping portion of 88 radially inward of the distal end of 88) of the first valve portion and the facing surface (fig 2).
Regarding claim 5, Muramatsu et al. discloses wherein the second valve portion contacts (at least paragraph 64) with the facing surface when vibration with the second amplitude is input (at least paragraphs 66 and 84 at least with a sharp rise in pressure).
Regarding claim 6, Muramatsu et al. discloses wherein the leak flow path (90/96/104) formed in an least one of the second valve portion or the facing surface (figs 1 and 2), the leak flow path maintaining the communication state of the second orifice in a case than the second valve portion con-acts with the facing surface (90/96/104, paragraph 65, line 28-end and paragraph 67).
Regarding claim 7, Muramatsu et al. discloses wherein the leak flow path (90/96/104) is constituted so as to be able to be blocked by the second valve portion when vibration with the second amplitude is input (at least wherein when 100 is blocking 60 or 66 (when 68 and 70 are isoloated), it has been interpreted to also block 90/96/104). 
Regarding claim 8, as best understood, Muramatsu et al. discloses wherein a size in the axis direction of the outer circumference portion (at or near 88 distal end) is formed constant in an area where the first valve portion and the second valve portion are not formed (fig 2).
Regarding claim 9, Muramatsu et al. discloses wherein a flow path width of the leak flow path is formed narrower as going to the inner side in the diameter direction (at least a groove shape of 90/96/104). 
Regarding claim 10, uramatsu et al. discloses wherein the partition member (50) has a sandwich portion (at least at or near 32 and 28) to sandwich a part of the outer circumference portion in the circumference direction from up and down direction (fig 1), and wherein the leak flow path is formed at a position different from the sandwich portion in the circumference direction (fig 1).
Regarding claim 11, Muramatsu et al. discloses wherein the leak flow path (52/54 inner periphery opposite 80 at or near 90/96/104) is formed by a recess portion formed on the facing surface (at least paragraph 61, last sentence).
Regarding claim 12, Muramatsu et al. discloses a slope surface (at or near 56/52) connecting the facing surface and a bottom surface of the recess portion in the circumference direction (at least wherein the inner surface of 52/54 has been interpreted to have a slope with relation to portion 56 and/or 80/98).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K HSIAO whose telephone number is (571)272-6259. The examiner can normally be reached 9-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.K.H/               Examiner, Art Unit 3657                                                                                                                                                                                         
/Robert A. Siconolfi/               Supervisory Patent Examiner, Art Unit 3657